DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “the color” with no antecedent basis.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,389,992. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 10,389,992 anticipates claims 1, 7, 11, and 13.
AN 17/864,304
US 10,389,992
an immersive display apparatus, comprising: 
an apparatus body; 
at least one input device operably connected to the apparatus body for detecting objects in at least one region outside the apparatus body; 
a display inside the apparatus body for displaying a virtual image thereon; and 
a processor coupled to the input device and to the display and operable to: 
An opaque immersive display comprising: 
a body; 
at least one input device coupled to the body for detecting objects in at least one region outside the body; 
a display on the inside of the body for displaying a virtual image thereon; and 
a processor coupled to the input device and to the display and operable to:
receive information from the at least one input device;  
receive information from the at least one input device;
determine attributes of a real-world object, including at least a first distance to the real-world object; and   
determine attributes of a real-world object including a distance of the real-world object to the immersive display or at least one input device coupled to the immersive display; and
in response to determining that the first distance to the real-world object is within a threshold distance,  
in response to determining that the distance of the real-world object is within a threshold distance,
display a wire frame representation of the real-world object
(Claim 7) wherein displaying the representation of the object comprises displaying as a wireframe representation that is superimposed on the images displayed on the display

display a representation of the real-world object on the virtual image displayed on the display by superimposing the representation of the real-world object on the virtual image such that attributes of the representation distinguish the representation of the real-world object from the virtual image displayed on the display; in response to determining that the distance of the real-world object is outside the threshold distance, continue displaying the virtual image absent display of the representation of the real-world object, wherein the representation is displayed at a location on the display that corresponds with a location of the real-world object.


AN 17/864,304
1
2
3
4
5
6
7
8
US 10,389,992
1, 7
11, 7
13, 7









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612